[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.8






SIXTH AMENDMENT TO LICENSE AGREEMENT


This Sixth Amendment to License Agreement (“Sixth Amendment”) is effective as of
March 15, 2016 (the “Sixth Amendment Effective Date”), by and between Augusta
University Research Institute, Inc. (formerly known as Georgia Regents Research
Institute, Inc. which was formerly known as Georgia Health Sciences University
Research Institute, Inc. which was formerly known as Medical College of Georgia
Research Institute, Inc.) (“AURI”) and NewLink Genetics Corporation (“NewLink”).
AURI and NewLink are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


WHEREAS, AURI and NewLink are parties to that certain License Agreement dated as
of September 13, 2005, and amended on March 28, 2006, April 27, 2006, February
13, 2007, July 12, 2013, and July 10, 2014 (the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement in accordance with Section
14.8 thereof;


NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Sixth Amendment, the Parties agree as follows:


1.
All references in the Agreement to MCGRI, GHSURI or GRRI are hereby deemed to be
references to AURI.



2.
The following definitions shall be added to Article 1 in the applicable
alphabetical order therein:



“Indoximod” shall mean the small molecule indoleamine 2,3-dioxygenase (IDO)
pathway inhibitor known as indoximod, or 1-methyl-D-tryptophan, having CAS
Number 110117-83-4 and the chemical structure as set forth below, or any
enantiomer, polymorph, salt form, base, acid, racemate, isomer, tautomer,
solvate, or hydrate thereof:


[a108png.jpg]
“Indoximod Prodrug” is a medication or compound that is administered in an
inactive or less than fully active form, and is intended to be converted to
Indoximod [*]. For clarity, Indoximod Prodrug [*].







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.8




3.
The definitions of “Improvement” and “Licensed Product(s)” in Article 1 are
hereby deleted and replaced with the following:



“Improvement” shall mean any invention, that is conceived or reduced to practice
in the laboratory of any Inventor (or of his/their collaborators) while employed
at Augusta University, that relates to an invention claimed in or covered by the
Licensed Patents or which is a modification of the inventions claimed in or
covered by the Licensed Patents.
“Licensed Product(s)” shall mean any process, service, or product, the
manufacture, use or sale of which is covered by a Valid Claim, or incorporates
or uses any Licensed Technology. The Parties acknowledge and agree that, for the
purposes of Sections 4.2, 4.3, 4.4 and 4.6, an Indoximod Prodrug shall be deemed
to be a Licensed Product with respect to activities in a particular country at a
time when there is a Valid Claim in such country that covers Indoximod or the
applicable use of Indoximod. For clarity, no payments will be due pursuant to
Section 4.2, 4.3 or 4.6 for any activity (including sales made or milestone
events achieved) involving an Indoximod Prodrug at a time when there is no Valid
Claim in the relevant country that covers Indoximod or the applicable use of
Indoximod or such Indoximod Prodrug.
4.
Section 2.2 is hereby deleted and replaced with the following:



2.2    Sublicensing. Licensee and its Affiliates may sublicense to one or more
third parties the rights granted under this Agreement, subject to the prior
approval of AURI, not to be unreasonably withheld or delayed, provided, however,
that no such prior approval is required for the grant of a sublicense after the
Sixth Amendment Effective Date [*]. If this Agreement is terminated for any
reason, any such sublicenses granted shall remain in full force and effect and
be directly enforceable by AURI. Licensee or an Affiliate shall provide to AURI
a copy of any such sublicense and any amendment thereto, including all
attachments, exhibits, and/or addendums, within [*] of execution; provided,
however, such copies to AURI may be redacted to exclude confidential information
of the applicable Sublicensee or of LICENSEE to the extent not relevant to AURI,
but such copies shall not be redacted to the extent that it impairs AURI’s
ability to ensure compliance with this Agreement.
5.
Section 3.2 is hereby deleted and replaced with the following:



3.2    For as long as Indoximod is a Licensed Product, Licensee agrees to
provide to AURI an annual report regarding Licensee’s (or its Affiliates’ or
Sublicensees’) progress in Indoximod development outside of cancer. AURI has the
sole right to determine if non-cancer areas are receiving due diligence in
Indoximod development in accordance with standards common to the industry,
taking into account efficacy, the competitiveness of alternative products in the
marketplace, the patent and other proprietary position of Indoximod, the
likelihood of regulatory approval given the regulatory structure involved, the
profitability of Indoximod and alternative products and all other relevant
factors. If Licensee has not met basic product development milestones with
respect to Indoximod, and does not remedy that failure within [*] days after
written notice from AURI, Licensee’s right and license in Section 2.1 with
respect to Indoximod in that area of the Field of Use (specifically, infectious
disease





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.8




or diagnostics) will revert from exclusive to non-exclusive for that specific
application.
6.
Section 4.2 is hereby deleted and replaced with the following:



4.2    LICENSEE shall pay AURI [*] of any fees or payments or remuneration paid
to LICENSEE or an Affiliate of LICENSEE by a Sublicensee in relation to a
Licensed Product for rights to all or part of the Licensed Patents with respect
to a Licensed Product, which payments or remuneration are received at a time
when there is at least one Valid Claim in such Licensed Patents that covers such
Licensed Product in the relevant country, and which payments are other than:
research funding (including purchase price of Licensed Products to be used by
Sublicensee in connection with research and development activities), equity,
loans, or patent costs or fee reimbursements. Such percentage shall decrease [*]
for each year of the term of this Agreement in which Licensee expends at least
[*] towards the development of Licensed Products, but not to go below a floor of
[*]. The Parties acknowledge and agree that, as of the Sixth Amendment Effective
Date, [*] is the applicable percentage for payments under this Section 4.2. The
Parties also acknowledge and agree that: (a) upon expiration of the last Valid
Claim in the Licensed Patents that covers a particular Licensed Product (or
Indoximod Prodrug if it is deemed to be a Licensed Product) in a particular
country, LICENSEE’s payment obligations pursuant to this Section 4.2 shall
expire with respect to such Licensed Product or Indoximod Prodrug in such
country; and the license granted pursuant to Section 2.1 with respect to such
Licensed Product or Indoximod Prodrug in such country shall become fully-paid,
perpetual and irrevocable, subject to AURI’s retained license in Section 2.3 of
this Agreement which shall remain unaffected; and (b) no payments are due
pursuant to this Section 4.2 with respect to amounts received by Licensee or its
Affiliate prior to the Sixth Amendment Effective Date pursuant to the [*]
because [*]. For clarity, Licensee shall only become obligated to make payments
pursuant to this Section 4.2 with respect to amounts received by Licensee or its
Affiliate pursuant to the [*] if [*], such payments are received by Licensee or
its Affiliate [*], and such payments meet the criteria set forth in the first
sentence of this Section 4.2.


7.
The last sentence of Section 4.3 is hereby deleted and replaced with the
following:



Royalties shall be payable on a Licensed Product-by-Licensed Product and
country-by-country basis from first commercial sale of a Licensed Product in a
country until the expiration of the last to expire Valid Claim of the Licensed
Patents claiming the manufacture, use or sale of such Licensed Product in such
country. Upon expiration of such royalty term with respect to a Licensed Product
(or Indoximod Prodrug if it is deemed to be a Licensed Product) in a particular
country, the license granted pursuant to Section 2.1 with respect to such
Licensed Product or Indoximod Prodrug in such country shall become fully-paid,
perpetual and irrevocable subject to AURI’s retained license in Section 2.3 of
this Agreement which shall remain unaffected.
8.
The following is hereby added to the end of Section 4.6:



Notwithstanding anything to the contrary in this Section 4.6, to the extent any
sublicensing





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.8




fee payable to AURI pursuant to Section 4.2 is based upon a milestone payment
with respect to a Licensed Product that is made in connection with an event that
is substantially similar to an event requiring the payment of a milestone under
this Section 4.6, LICENSEE will pay AURI the greater of: (a) the applicable
percentage of such sublicensing fee pursuant to Section 4.2, and (b) the
applicable milestone payment under this Section 4.6. For clarity, AURI will be
entitled to payment under either Section 4.2 or this Section 4.6, but not both,
with respect to any milestone payment received from a Sublicensee.
9.
The following is hereby added to the end of Section 12.1:



The license granted pursuant to Section 2.1 shall, with respect to the Licensed
Technology, survive such expiration and become fully-paid, perpetual and
irrevocable subject to AURI’s retained license in Section 2.3 of this Agreement
which shall remain unaffected.
10.
Section 12.8 is hereby deleted and replaced with the following:



12.8 Effect. In the event this Agreement is terminated for any reason
whatsoever, LICENSEE shall return, or at AURI’s direction destroy, all plans,
drawings, papers, notes, writings and other documents, samples, organisms,
biological materials and models pertaining to the Licensed Patents and Licensed
Technology, retaining no copies, and shall refrain from using or publishing any
portion of the Licensed Patents or Licensed Technology as provided in Article 8
of this Agreement. Upon termination of this Agreement, LICENSEE shall cease
manufacturing, processing, producing, using, Selling, or distributing Licensed
Products (other than those Licensed Products for which the license granted in
Section 2.1 has become fully-paid, perpetual and irrevocable subject to AURI’s
retained license in Section 2.3 of this Agreement which shall remain
unaffected); provided, however, that LICENSEE may continue to Sell in the
ordinary course of business for a period of one (1) year reasonable quantities
of Licensed Products which are fully manufactured and in LICENSEE's normal
inventory at the date of termination if (a) all monetary obligations of LICENSEE
to AURI have been satisfied and (b) royalties on such sales are paid to AURI in
the amounts and in the manner provided in this Agreement. The provisions of
Articles 9, 10, and 11 of this Agreement shall remain in full force and effect
notwithstanding the termination of this Agreement.


11.
Exhibit A to the Agreement is hereby deleted in its entirety and replaced with
Exhibit A attached hereto.



12.
To the best of each Party’s knowledge, as of the Sixth Amendment Effective Date,
(a) such Party is not aware of any material noncompliance by Licensee with
respect to Licensee’s obligations under this Agreement and (b) such Party is not
aware of any fact or circumstance that would permit AURI to terminate the
Agreement or to provide a notice to Licensee of AURI’s election to terminate the
Agreement. Without limiting the foregoing, the Parties acknowledge and agree
that, prior to the Sixth Amendment Effective Date, Licensee fulfilled the
obligations set forth in Section 3.1, and Licensee paid in full the initial
license fee set forth in Section 4.1, and the milestone payments set forth in
Sections 4.6.1.1 and 4.6.1.2 with respect to cancer. AURI acknowledges that as
of the Sixth Amendment Effective Date Licensee has not previously provided AURI
with annual reports






--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.8




regarding Licensee’s (or its Affiliates’ or Sublicensees’) progress in
non-cancer areas of Licensed Product development as set forth in Section 3.2 of
the Agreement and AURI hereby waives such obligation of Licensee prior to the
Sixth Amendment Effective Date.


13.
In consideration of the modifications to the Agreement as set forth in this
Sixth Amendment, NewLink shall pay AURI a milestone payment of [*] within [*]
days of the Sixth Amendment Effective Date.



14.
Except as expressly amended hereby, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of any
conflict between the terms of this Sixth Amendment and the terms of the
Agreement, the terms of this Sixth Amendment shall govern. The amendments made
herein shall be effective as of the Sixth Amendment Effective Date. Capitalized
terms used in this Sixth Amendment that are not otherwise defined herein shall
have the same meanings as such terms are given in the Agreement. For clarity,
any cross-references to Agreement Sections refer to those Agreement Sections as
amended by this Sixth Amendment. This Sixth Amendment may be executed in
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same instrument.

15.



[Signatures are on next page]




IN WITNESS WHEREOF, the Parties have executed this Sixth Amendment by their duly
authorized officers as of the date set forth above.
 
 



Augusta University Research Institute, Inc.


By:_/s/ Sarah White_____________________


Name:_Sarah White_____________________


Title:_Executive Director_________________








READ AND UNDERSTOOD:


By:_/s/ David Munn__________________


Name:David H. Munn, M.D.
NewLink Genetics Corporation


By:_/s/ Charles Link____________________


Name:_Charles Link_____________________


Title:_Chief Executive Officer_____________















EXHIBIT A





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.8




LICENSED PATENTS




[*]





